          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

AMERICAN CONTRACTORS
INDEMNITY COMPANY                                       PLAINTIFF

v.                      No. 2:18-cv-37-DPM

MURDOCK ENTERPRISES, INC.;
REGINALD K. MURDOCK, agent
of Murdock Enterprises, Inc.; and
WILLIE MAE MURDOCK                                  DEFENDANTS

                              ORDER
     American Contractors Indemnity Company issued bonds backing
Murdock Enterprises, LLC in construction projects for the Lonoke
County Housing Authority, the University of Arkansas - Division of
Agriculture, and Forrest City. The bonds guaranteed performance and
payment of subcontractors (such as Triple G Excavating, Inc. and
Henry E. Peacock & Associates, LLC) and suppliers (such as Mid-South
Metal Supply and Powers of Arkansas). ACIC paid $231,976.49 to
various entities. Murdock Enterprises did not pay. ACIC now seeks
indemnity from Murdock Enterprises, as well as Reginald Murdock
and Willie Mae Murdock-all of whom promised to pay ACIC back if it
had to pay on bonds. NQ 15-12 at 5-7. ACIC also wants access to
Murdock Enterprises' books and records, which the parties' indemnity
agreements also contemplate. NQ 15-3 at 6. The Murdocks and their
company don't dispute any of these material facts, but they do argue
that ACIC overpaid some of the claims. NQ 33 at 3-4. They have not,
however, met ACIC's proof with proof. Conseco Life Insurance Co. v.
Williams, 620 F.3d 902, 909 (8th Cir. 2010).         Under the clear and
unambiguous terms of the parties' contracts, ACIC is entitled to be
reimbursed for what it has paid out.           It's also entitled to review
Murdock Enterprises' records until reimbursement is made in full .
And it is entitled to its attorney's fees and costs in enforcing the parties'
contracts. Motion for summary judgment, NQ 15, granted.
     So Ordered.


                                           D.P. Marshall Jr.
                                           United States District Judge




                                     -2-
